Chief Justice             Court ofAppeals                                Clerk
      Josh R. Morriss, III           Sixth Appellate District               DEBRA K. Autrey


              Justices                 State of Texas                      Bi-State Justice Building
         Jack Carter                                                   100 North State Line Avenue #20
                                                                           Texarkana, Texas 75501
      Bailey C. Moseley
                                                                               (903) 798-3046


                                       December 18, 2012

Hon. Leon F. Pesek Jr.                            Hon. Jason L. Horton
Judge, 202nd Judicial District                    Horton Law Firm
100 N State Line, #10                             POBox 1596
Texarkana, TX 75501                               Texarkana, TX 75504

Hon. Lauren Sutton
Assistant District Attorney
601 Main St
Texarkana, TX 75501

RE:      Appellate Case Number:       06-12-00127-CR
         Trial Court Case Number:     12F0172-102


Style: Joshua Green
         v.

         The State of Texas


Enclosed is this Court's Order rendered this date in the referenced proceeding.

                                                            Respectfully submitted,

                                                            Debra K. Autrey, Clerk



                                                            By.
                                                                                               Deputy

cc:     Billy Fox
                        In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00127-CR




              JOSHUA GREEN, Appellant

                           V.


          THE STATE OF TEXAS, Appellee




        On Appeal from the 102nd District Court
                Bowie County, Texas
             Trial Court No. 12F0172-102




      Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER

        Joshua Green appeals from his conviction for sexual assault of a 'child. Appellant's

counsel has informed this Court that State's Exhibit 2 from a pretrial suppression hearing is

missing. Counsel states that he has contacted the district clerk, district attorney, and court

reporter and that none have the exhibit in their possession:     a video recording of appellant's

interactions with police in connection with his alleged waiver of his constitutional rights. The

reporter's record has a photocopy of the disc, but its contents were evidently not recorded by the

reporter for transcription.

        We abate this appeal to the trial court pursuant to Rule 34.6(f) of the Texas Rules of

Appellate Procedure. See Tex. R. App. P. 34.6(f). The trial court is to conduct a hearing and

determine whether the missing portion of the record is lost, and, if so, whether it can be replaced
by agreement of the parties.

       The hearing shall be conducted by the trial court within twenty days of the date of this

order, that is, on or before January 7, 2013. The trial court's findings concerning the above

matters shall be provided in a supplemental clerk's record. The supplemental clerk's record and

the reporter's record of that hearing shall be prepared immediately and shall be received by this
Court no later than January 22, 2013. No extensions will be granted.

       All appellate timetables are stayed pending further notice of this Court.

       IT IS SO ORDERED.                                                                   KLEJ^

                                                            BY THE COURT
                                                                                        r>r 16 2012-
Date: December 18, 2012